MEMORANDUM**
On December 1, 2006, this court ordered the petitioners to show cause why the peti*618tion for review should not be summarily denied. This court has received and reviewed petitioners’ response, dated December 4, 2006.
Petitioners admit that they were each convicted under California Welfare and Institutions § 10890, under which the maximum possible sentence is three years. Petitioners are therefore inadmissible pursuant to 8 U.S.C. § 1182(a)(2)(A), and do not qualify for the exception outlined at 8 U.S.C. § 1182(a)(2)(A)(ii). Accordingly, to the extent petitioners contend the Board of Immigration Appeals (“BIA”) violated their constitutional rights, their contention is unavailing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (explaining that petitioner must show error to prevail on due process claim).
In addition, the BIA did not abuse its discretion in upholding the Immigration Judge’s denial of withholding of removal, because petitioners did not establish that it was more likely than not that they would be persecuted on account of a protected ground if returned to Mexico. See Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.